DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/US2016/067269, filed 12/16/2016, which claims priority to U.S. Provisional Application No. 62/268,993, filed 12/17/2015, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 12/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the Response to Election/Restriction dated 06/24/2022, Applicants elected without traverse the claims of Group II (claims 10-19).  Claims 10-19 have been examined in this action and are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 10-19 are rejected under 35 U.S.C. 103 as being obvious over Hanna et al. (WO2015054125, cited in Applicants’ IDS dated 12/30/2019), further in view of Shen et al. (Tissue Eng., Aug 2007, Vol. 13, No. 8, pp. 1995-2001) and Harkin et al. (Biomaterials, April 2011, Vol. 32, No. 10, pp. 2445-2458, cited in Applicants’ IDS dated 12/30/2019).
Regarding claims 10-12, 18, and 19, Hanna et al. teach methods of preparing crosslinked silk hydrogels useful for cell growth applications including cell engineering and/or tissue regeneration (see paragraph [0004]).  Hanna et al. teach that their silk hydrogel is prepared from an aqueous solution of silk (see paragraph [0036]).  Hanna et al. teach that their methods can comprise forming crosslinks in their silk hydrogels via tyrosine residues to form dityrosine covalent bonds (see paragraph [0168]).  Hanna et al. teach that the silk fibroin concentration in their solution is in a range of between about 0.1 wt% and about 30 wt% (see paragraph [0048]).  Hanna et al. further teach that their hydrogels exhibit negligible absorbance above 290 nm (see paragraph [0127]).

Regarding the specific limitations of claims 10, 11, and 17, Hanna et al. do not explicitly recite the inclusion of a flavin compound in a mixture comprising silk fibroin, contacting the mixture to corneal tissue and exposing the mixture to visible light to induce dityrosine crosslinks in the silk fibroin to form a silk fibroin hydrogel that adheres to the corneal tissue. 
Regarding the specific limitations of claims 13 and 17, Hanna et al. do not explicitly recite selectively shaping the silk fibroin hydrogel adhered to the corneal tissue.
Regarding the specific limitations of claim 14, Hanna et al. do not explicitly recite riboflavin or a flavin-mononucleotide (FMN).
Regarding the specific limitations of claim 15, Hanna et al. do not explicitly recite rinsing the silk fibroin hydrogel to remove residual flavin compound.
Regarding the specific limitations of claim 16, Hanna et al. do not explicitly recite that the visible light is in a wavelength range of about 330 nm to about 470 nm.

Shen et al. teach flavin-mononucleotide (FMN) mediated photodynamic cross-linking process to cross-link and stabilize the three-dimensional structure of biomaterials for biomedical applications such as biodegradable scaffolds for tissue engineering.  Using N-acetyl-l-tyrosine (Ac-Tyr) as a model compound, Shen et al. illuminated a Ac-Tyr solution including FMN using a 500 W incandescent lamp and a Corion LL-400 long-wave length pass filter to form dityrosine bonds on the compound.  Although Shen et al. use Ac-Tyr as a model compound, Shen et al. note that dityrosine is present in resilin, silk fibroin, collagen, and elastin and suggest that such structural proteins can be manipulated using their method form a stable three-dimensional structure with elastic properties (see page 116, first column, and page 121, first column).

Harkin et al. teach that silk fibroin is useful as a biomaterial for reconstructing tissues of clinical significance within the human eye (see Abstract).  Harkin et al. teach the attachment of corneal epithelial cells to silk fibroin for supporting reconstruction of the corneal endothelium (see page 2452, second column).

Based on the teachings of Hanna et al, which teach the use of silk hydrogels comprising dityrosine bonds for tissue regeneration, and the teachings of Shen et al., which teach flavin-mononucleotide (FMN) mediated photodynamic cross-linking to cross-link and stabilize the three-dimensional structure of scaffolds for tissue engineering, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to expose a mixture comprising silk fibroin and flavin-mononucleotide to visible light to induce dityrosine crosslinks in a silk fibroin hydrogel, followed by removing residual flavin-mononucleotide from the hydrogel.  Furthermore, based on the teachings of Harkin et al., which teach the attachment of corneal epithelial cells to silk fibroin, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to selectively shape a silk fibroin hydrogel as suggested by Hanna et al. and Shen et al. and attach the silk fibroin hydrogel to corneal tissue to support reconstruction of the corneal endothelium.  

MPEP 2144.05 states that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Here, as noted above, Hanna et al. teach that the silk fibroin concentration in their solution is in a range of between about 0.1 wt% and about 30 wt%.  As such, based on the teachings of Hanna et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, and absent evidence to the contrary, silk fibroin in a concentration in a solution in a range of about 0.1 mg/mL and 15 mg/mL.  Furthermore, because Shen et al. teach illuminating their model compound including FMN using a 500 W incandescent lamp and a Corion LL-400 long-wavelength pass filter, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, and absent evidence to the contrary, to expose the silk fibroin/FMN solution as suggested by Hanna et al. and Shen et al. to visible light in a wavelength range of about 330 nm to about 470 nm, with a reasonable expectation this range of light exposure would form dityrosine bonds in a silk fibroin hydrogel.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615